Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWANCE
Claims 1-15 are allowed.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment was discussed in a telephone interview with Jason Liu (Reg. No. 51955) on 03/31/2021, and authorization for the examiner’s amendment was given in a voice mail left by the applicant above on 04/02/2021.


Please change claims 1 and 12 to: 
1. (Currently Amended) An electronic device comprising: 
a housing; 

a touch screen display exposed through a portion of the housing; 
an input interface located on or attached to the housing; 
a processor operatively connected to the touch screen display and the input interface; 
a volatile memory operatively connected to the processor; and 
a nonvolatile memory operatively connected to the processor, 
wherein the nonvolatile memory is configured to store a plurality of application programs, and to store instructions that, when executed, cause the processor to: 
receive data including association information between a user-associated event and at least one application program among the application programs from an external electronic device and store the data in the nonvolatile memory; 
detect the user-associated event; and 
load the at least one application program in the volatile memory while a user interface of the at least one application program is not being displayed on the touch screen display.

12. (Currently Amended) The electronic device of claim 1, wherein the instructions are configured to cause the processor to: 
execute the at least one application program among the plurality of application programs; 
determine a situation associated with the electronic device; and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142